Case 2:17-bk-50809         Doc 123      Filed 01/28/20 Entered 01/28/20 09:39:59                Desc Main
                                       Document      Page 1 of 3


 Faye D. English
 10 West Broad Street
 Suite 1600
 Columbus, OH 43215-3419




                                    CERTIFICATE OF SERVICE


 I, the undersigned, of PNC Bank, N.A., hereby certify that on January 28, 2020, a true and correct copy of
 the Mortgage Payment Change was electronically served upon the following using the Court's CM/ECF
 system:

 Debtor:          Joseph W Suarez
 Debtor Attorney: Brian D. Wood
 Trustee:         Faye D. English

 Further, I certify that on January 28, 2020, a true and correct copy of the Mortgage Payment Change was
 forwarded via U.S. Mail, first class postage prepaid and properly addressed, to the following at the
 addresses shown below:


 Debtor Address: 7840 Overland Trail
                  Delaware, OH 43015



 Debtor Attorney: 470 Olde Worthington Road
                  Suite 200
                  Westerville, OH 43082


 Trustee Address:10 West Broad Street
                 Suite 1600
                 Columbus, OH 43215-3419

 Judge’s Initials: JEH




                                              By: /s/ Michael Gallagher
                                                  ________________________________________
                                                  Michael Gallagher
                                                  PNC Bank, National Association
                                                  P.O. Box 94982
                                                  Cleveland, OH 44101-0570
                                                  1-800-642-6323 Ext. 62239
Case 2:17-bk-50809                       Doc 123       Filed 01/28/20 Entered 01/28/20 09:39:59                               Desc Main
                                                      Document      Page 2 of 3

   Fill in this information to identify the case:

 Debtor 1              Joseph W Suarez

 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the: Southern District of Ohio

 Case Number 17-50809 JEH




 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

 Name of Creditor: PNC Bank, N.A.                                        Court claim no. (if known): 6

 Last four digits of any number you                                       Date of payment change:
 use to identify the debtor’s account: 3082                     Must be at least 21 days after date       02/ 23/2020
                                                                         of this notice

                                                                         New total payment:                         $104.52
                                                                          Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1. Will there be a change in the debtor's escrow account payment?
       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
             Describe the basis for the change. If a statement is not attached, explain why:__________________________
             ________________________________________________________________________________________

                   Current escrow payment: $_________________                         New escrow payment: $_________________


  Part 2:        Mortgage Payment Adjustment

 2. Will the debtor's principal and interest payment based on an adjustment to the interest rate in the debtor's variable-rate
    note?
       No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice
              is not attached, explain why:
              ____________________________________________________________________________________________

                   Current interest rate:                                                   New interest rate:
                   Current principal and interest payment:                                  New principal and interest payment:


  Part 3:         Other Payment Change

 3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
       No
       Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification
             agreement. (Court approval may be required before the payment change can take effect.)

           Reason for change: Principal Change

           Current mortgage payment: $108.37                                     New mortgage payment: $104.52



 Official Form 410S1                                       Notice of Mortgage Payment Change                                      page 1
Case 2:17-bk-50809                      Doc 123       Filed 01/28/20 Entered 01/28/20 09:39:59                       Desc Main
                                                     Document      Page 3 of 3


 Debtor 1       Joseph W Suarez                                          Case number (if known) 17-50809
                First Name      Middle Name         Last Name



      Part 3:      Sign Here


     The person completing this Notice must sign it. Sign and print your name and your title, if any, and state
     your address and telephone number.

     Check the appropriate box.

                I am the creditor.

 .              I am the creditor’s authorized agent.


     I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
     of my knowledge, information, and reasonable belief.



     X /s/ Michael Gallagher                                                      Date      01 / 28 / 2020
              Signature




     Print:        Michael Gallagher                                               Title:    Support Specialist


 Company           PNC Bank, National Association

 Address:          P.O. Box 94982
                   Number   Street


                   Cleveland, OH 44101-0570
                   City         State    ZIP Code


 Contact Phone: 1-800-642-6323 Ext. 62239                                          Email: Bankruptcy.administration.internal@pnc.com




 Official Form 410S1                                    Notice of Mortgage Payment Change                                   page 2
